Citation Nr: 9916545	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In August 1997, the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus clearly and 
unmistakably preexisted service.

3.  The preexisting bilateral pes planus did not increased in 
severity during service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that had no foot problems prior to his 
service and that his feet first began to hurt during his 
basic training after excessive marching.  

The Board finds that the veteran's claim for service 
connection is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Factual Background

The veteran's October 1964 enlistment medical examination 
report noted asymptomatic bilateral 3rd degree pes planus.  
In the accompanying medical history, he denied any foot 
trouble.  There is no evidence of any complaints, treatment 
or diagnoses for pes planus thereafter.  At his November 1967 
separation examination, the veteran's feet were found to be 
normal.

An April 1968 VA orthopedic examination report included no 
complaints with regard to the veteran's feet.

VA treatment records, dated from October 1993 to July 1995, 
indicated that the veteran complained of bilateral flat feet 
in June 1995 and was given one pair of cushion insoles.  

During an April 1995 VA general medical examination, the 
veteran gave a history of a left shoulder injury.  The 
examiner noted that the veteran had good strength in all his 
extremities and that his feet were normal with no burn marks 
visible.  

Following the September 1995 VA psychiatric examination, the 
examiner's opined that the veteran did not appear to be a 
malingerer and that his major problem was his chronic 
tiredness.

During the September 1995 VA general medical examination, the 
veteran gave a long history of flat feet.  The examiner noted 
that the veteran received no treatment for this and was 
essentially asymptomatic at that time.  He was able to walk 
on his toes and heels.  He was diagnosed with first-degree 
pes planus.

During his March 1996 personal hearing, the veteran testified 
that he never had a problem with his feet prior to service.  
He first noticed foot symptoms in boot camp.  His feet 
bothered him when he did a lot of marching.  He stated that 
he had complained about his feet at that time and may have 
been given light duty as a result.  He never sought treatment 
for his feet after service, despite the fact that they hurt 
continuously, because he felt young and healthy at the time.  
In 1982, the veteran had a stress fracture in his right foot.  

During his March 1999 Travel Board hearing, before the 
undersigned Member, the veteran again testified that he had 
no problems with his feet prior to service and that he first 
noted a problem in boot camp when he experienced sharp pain 
in the arches and the bottoms of his feet.  He denied any 
medical care in service, noting that he was excused from 
marching.  His feet did not bother him aboard ship.  He 
testified that his feet hurt after service, but that he did 
not seek treatment at the time.  

Analysis

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation may be rebutted only 
by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

In this case, the objective medical evidence clearly shows, 
as noted on the report of the veteran's induction 
examination, that he had bilateral pes planus prior to 
service.  Accordingly, the issue is whether the evidence 
shows that his bilateral pes planus increased in severity in 
service.

Although the veteran has repeatedly contended that he had no 
foot problem prior to his service and that his feet hurt in 
service and have continued to hurt ever since his service, 
the Board concludes nevertheless, that the preponderance of 
the evidence is against the claim.  It is the duty of the 
Board to assess the credibility of the evidence, and the 
Board finds that the veteran's service medical records which 
include statements given for treatment purposes are 
necessarily of more probative value than his subsequent 
contentions.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In this regard, the Board notes the absence of any 
inservice complaints, treatment or diagnoses associated with 
the veteran's pre-existing pes planus.  Additionally, the 
earliest post-service medical evidence, the April 1968 
orthopedic examination report, is silent with regard to any 
inservice foot pain.  Moreover, in his initial application in 
December 1967, the veteran did not describe any foot 
disability.  The earliest post-service medical evidence 
regarding the veteran's bilateral pes planus is the June 1995 
VA consultation report, conducted shortly before he filed his 
claim.  It appears from the objective evidence of record that 
the veteran's bilateral pes planus did not increase in 
severity during his service.  There is no evidence after 
service until June 1995 of any foot complaints.  Based on the 
evidence of record, the Board cannot conclude that the 
evidence for and against the veteran is relatively balanced 
such that doubt must be resolved in his favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for bilateral pes planus.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.


REMAND

At both his March 1996 personal hearing and his March 1999 
Travel Board hearing before this Member, the veteran 
testified that he believed he had bilateral hearing loss as a 
result of his inservice noise exposure working in his ship's 
engine room without the benefit of ear protection.  VA 
treatment records dated in May and August 1994 show that the 
veteran's pattern of hearing loss was most consistent with 
noise exposure.  The veteran's DD 214 Form does not indicate 
what his military occupational specialty was, although it is 
clear from his service medical records that he did serve 
aboard ship at some time during his active duty service.  The 
evidence of record, as well as the veteran's own testimony, 
also indicates that after his discharge,he worked in a 
factory with punch presses, albeit with ear protection.  In 
light of this information, the Board is of the opinion that 
further development is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

2.  The RO contact the National Personnel 
Records Center (NPRC) and request the 
veteran's complete Official Military 
Personnel File (OMPF).  Any records 
received should be associated with the 
claims folder.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination, 
to include an audiogram, by a board 
certified specialist in audiology, if 
available, to determine the nature and 
severity of any present hearing loss.  
The examiner is specifically requested to 
offer an opinion, with complete 
rationale, as to whether it is at least 
as likely as not, that any ascertained 
hearing loss was caused by the veteran's 
asserted inservice exposure to acoustic 
trauma.  Any special diagnostic studies 
deemed necessary should be performed.  
The veteran's claims file must be made 
available to the examiner for review 
prior to the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

4.  Then, after undertaking any other 
necessary development, the RO should 
readjudicate the veteran's claim for 
service connection for bilateral hearing 
loss.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

